HID 010 (Rev. 10/16) Transcript Designation & Ordering Form (Appeals)

                                                UNITED STATES DISTRICT COURT
                                                     DISTRICT OF HAWAII

                                             Transcript Designation and Ordering Form

U.S. Court of Appeals Case No.:                                         U.S. District Court Case No.:
Short Case Title:                                                       Date Notice of Appeal Filed
                                                                        by Clerk of District Court:
Date Transcript Ordered:                                                Time Schedule Order
                                                                        Transcript Due Date:
Attorney Name:                                                          Address:
Phone Number:                                                           Email:

This form should be used to comply with the Federal Rules of Appellate Procedure and the Local Rules of the
U.S. Court of Appeals for the Ninth Circuit regarding the designation and ordering of court transcripts.

Please note the specific instructions below. If there are further questions, contact the U.S. District Court Clerk’s
Office.
    1. Please refer to the electronic case file docket to determine the hearing date and the court reporter or
        other method utilized to record the specific court proceedings. Attach additional page of designations, if
        necessary.
    2. File Original with the District Court.
    3. Send a copy to opposing counsel(s). Make additional copies if necessary.
    4. Send a copy to each court reporter. Contact court reporter(s) to make further arrangements for payment.
        Court reporter contact information can be found at http://www.hid.uscourts.gov.
    5. E-mail orders for transcripts of digital audio recordings of court proceedings (FTR) to
        transcripts@hid.uscourts.gov.
    6. Continue to monitor progress of transcript preparation. Court reporter contact information can be found
        at http://www.hid.uscourts.gov.

   HEARING DATE(s)                             COURT REPORTER                        PROCEEDINGS (please specify)




          I do not intend to designate any portion of the transcript and will notify all counsel of this intention.

          As retained counsel (or litigant proceeding in pro per), I request a copy of the transcript and guarantee
          payment to the reporter of the cost thereof upon demand. I further agree to pay for work done prior to
          cancellation of this order.

          As appointed counsel, I certify that an appropriate order authorizing preparation of the transcript at the
          expense of the United States has been, or within 5 days hereof will be, obtained and delivered to the
          reporter. I agree to recommend payment for work done prior to cancellation of this order.

Attorney Signature:                                                                             Date:
